UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5144


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RYAN LAMAR HOLLAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:10-cr-00445-JAB-1)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Bays Shoaf, ADDISON & SHOAF, Salisbury, North Carolina,
for Appellant.     Graham Tod Green, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ryan     Lamar    Holland        pled    guilty    to    conspiracy     to

distribute cocaine base.                The district court sentenced him to

292 months’ imprisonment.               Holland’s attorney filed a brief in

accordance     with    Anders      v.    California,      386    U.S.      738   (1967),

certifying that there are no meritorious issues for appeal, but

questioning whether application of the Fair Sentencing Act would

result in a lesser sentence and whether the court adequately

considered     mitigating       circumstances.            Finding     no    reversible

error, we affirm.

             We review a sentence imposed by a district court for

reasonableness,        applying         a     deferential       abuse-of-discretion

standard.      Gall v. United States, 552 U.S. 38, 46, 51 (2007).

Such review requires consideration of both the procedural and

substantive reasonableness of a sentence.                   Id. at 41; see United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

             The district court appropriately determined the amount

of   drugs   attributed       to     Holland      based   on    his   admissions      to

receiving certain quantities of cocaine base between 2007 and

2008,   and,    between       2008      and   2010,    acquiring      quantities      of

cocaine hydrochloride and cooking the cocaine hydrochloride into

cocaine base.       Based on the district court’s determination that

11.8 kilograms of cocaine base were attributable to Holland, the



                                              2
Fair Sentencing Act would not result in a lesser Guidelines

range.

                The district court followed the necessary procedural

steps      in        sentencing       Holland,       appropriately              treated     the

sentencing        Guidelines       as     advisory,       properly         calculated       and

considered       the     applicable       Guidelines      range,       and      weighed     the

relevant        18     U.S.C.     §     3553(a)      (2006)         factors,       including

considering Holland’s age, his criminal history, the fact that

he   has   young       children,       and   the   need    to       protect      the   public,

provide     deterrence       and       provide     punishment.             We   examine     the

substantive reasonableness of a sentence under the totality of

the circumstances.           United States v. Pauley, 511 F.3d 468, 473

(4th    Cir.     2007).         This    court      accords      a    sentence      within    a

properly calculated Guidelines range an appellate presumption of

reasonableness.          United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).               Such a presumption is rebutted only by

showing “that the sentence is unreasonable when measured against

the [§ 3553(a)] factors.”                 United States v. Montes-Pineda, 445

F.3d     375,     379     (4th     Cir.      2006)    (internal         quotation         marks

omitted).        We conclude that the district court’s consideration

of   the    §    3553(a)     factors         and   imposition         of    the    292-month

sentence was reasonable and not an abuse of discretion.                                     See

Gall, 552 U.S. at 41; United States v. Allen, 491 F.3d 178, 193



                                               3
(4th      Cir.   2007)       (applying     appellate      presumption       of

reasonableness to within-Guidelines sentence).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Holland, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Holland requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Holland.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument    would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      4